Citation Nr: 0625954	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1959 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that, in May 2005, after the issuance of an 
October 2004 statement of the case (SOC), the veteran 
submitted evidence to the RO.  In an April 2005 letter, the 
RO had notified the veteran and his representative that any 
evidence was to be submitted directly to the Board.  The RO 
then forwarded the evidence to the Board, which received it 
in September 2005.  Because this information was received by 
the Board outside of the 90-day time period allowed, and 
because good cause has not been demonstrated for the untimely 
submission, this information is referred to the RO for 
consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran failed to report for September 2003 and 
October 2003 respiratory examinations at the VA Medical 
Center (VAMC) in Omaha, Nebraska, scheduled in conjunction 
with his pulmonary fibrosis claim; he has not shown good 
cause for his failure to report.

2.  The veteran's service-connected pulmonary fibrosis has 
been evidenced by FEV-1 not less than 87 percent and FEV-
1/FVC of not less than 106 percent.  No cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or outpatient oxygen therapy is 
shown.




CONCLUSION OF LAW

The criteria for a compensable rating for pulmonary fibrosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.97, 
Diagnostic Code 6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2003 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  In a statement of the case 
(SOC) in October 2004, the RO notified them of the evidence 
that had been considered in connection with his claim and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that VA has met the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letter requested the veteran to 
submit medical evidence, opinions, statements, treatment 
records, prescription records, and insurance and employment 
examinations regarding his disability.  Consequently, the 
Board finds that the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
question is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in Grand 
Island, Lincoln, and Omaha, Nebraska.  Department of Labor 
Workers' Compensation records were also obtained.  The 
veteran has also submitted records from multiple private 
treatment providers.  Additionally, in September 2003 and 
October 2003, the RO scheduled the veteran for VA 
examinations in relation to his claim.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's pulmonary fibrosis has been evaluated as zero 
percent (non-compensable) disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6845) (2005), for "chronic pleural effusion 
or fibrosis."  Under that code, a disability is rated under 
the "General Rating Formula for Restrictive Lung Disease."  
The criteria, in particular, provide for compensation based 
on findings from a pulmonary function test (PFT).  That 
formula provides for a 100 percent rating when FEV-1 is less 
than 40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is less than 40 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the  Single Breath Method 
(DLCO (SB)) is less than 40 percent predicted, or maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory  limitation), or 
there is cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or there is a requirement for outpatient 
oxygen therapy.  A 60 percent rating is assigned when FEV-1 
is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 
percent, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is assigned 
when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 
to 70 percent, or DLCO (SB) is 56 to 65 percent predicted.  A 
10 percent rating is assigned when FEV-1 is 71 to 80 percent 
predicted, or FEV-1/FVC is 71 to 80 percent, or DLCO (SB) is 
66 to 80 percent predicted.  38 C.F.R. § 4.97 (Diagnostic 
Code 6845).

A review of the medical evidence reveals a June 2003 
Pulmonary Function Report from the Jennie M. Melham Memorial 
Medical Center.  Test results show an FEV-1 of 87 percent of 
predicted value and FEV-1/FVC of 106 percent.  These are the 
results of testing after the use of a bronchodilator by the 
veteran, which is the required method for VA purposes.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  DLCO (SB) and 
maximum exercise capacity results were not indicated.  Based 
on these PFT results, an initial compensable rating is not 
warranted as the FEV-1 and FEV-1/FVC levels do not meet the 
required levels for a higher rating.  See 38 C.F.R. § 4.79 
(Diagnostic Code 6845).

There are no other PFTs of record since the grant of service 
connection for pulmonary fibrosis.  In September 2003 and 
October 2003, the RO scheduled the veteran for VA respiratory 
examinations.  These examinations might have provided 
evidence demonstrating a more severe disability picture than 
the evidence of record now indicates.  Additionally, DLCO 
(SB) and maximum exercise capacity results, which are absent 
from the record, would presumably have been provided.  
However, the veteran failed to report to either of these 
examinations.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's original 
compensation claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).

Since no good cause was provided, the Board must rate this 
original compensation claim based on the evidence of record.  
As noted above, PFT results do not warrant an evaluation 
higher than the currently assigned non-compensable rating.  
Moreover, the claims file is absent any medical evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or 
outpatient oxygen therapy due to the veteran's pulmonary 
fibrosis since the grant of service connection.  As such, a 
higher initial rating is not warranted.  See 38 C.F.R. § 4.79 
(Diagnostic Code 6845).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that pulmonary fibrosis reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to the initial rating for his service-connected 
respiratory disability.  While the Board does not doubt the 
sincerity of the veteran's belief that his pulmonary fibrosis 
is more severe than it is currently rated, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a current disability 
as evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for pulmonary fibrosis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable evaluation for pulmonary fibrosis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


